Citation Nr: 0527422	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spondylosis, 
claimed as a low back disorder.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to service connection for migraines with 
blackouts.

4.  Entitlement to non-service-connected disability pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from March 1986 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO (Travel Board) hearing in May 2005.  He did 
not report for that hearing.  However, apparently on that 
date, he mailed to the Board a request to reschedule the 
hearing, explaining that he was financially unable to report 
for the hearing and requesting that a new hearing be 
scheduled, preferably near the beginning of the month, when 
he would have sufficient funds to travel to the hearing.  The 
Board received this letter less than one week after the date 
of the originally scheduled Travel Board hearing.  The Board 
finds the veteran's correspondence sufficient to constitute a 
timely motion to reschedule the Board hearing.  See 38 C.F.R. 
§ 20.704(d) (2004).  Moreover, the undersigned grants that 
motion.  

Review of the claims folder reveals that the veteran 
originally requested a Travel Board hearing, but in August 
2003 indicated that he desired a Board videoconference 
hearing.  A remand to the RO is required in order to schedule 
the requested hearing.   

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the 
veteran to be scheduled for a Board 
videoconference hearing from the RO, 
to be scheduled preferably near the 
beginning of the month.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


